—Appeal by the defendant from a judgment of the Supreme Court, Westchester County (Cowhey, J.), rendered September 28, 1992, convicting him of rape in the first degree (two counts) and sexual abuse in the first degree (three counts), upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant contends that the proof of forcible compulsion that was adduced at trial is legally insufficient. This issue is unpreserved for appellate review (see, CPL 470.05 [2]; People v Adams, 194 AD2d 680; People v Hemphill, 187 AD2d 728; People v Johnson, 185 AD2d 247). In any event, the evidence is legally sufficient to support the verdict. Moreover, upon the exercise of our factual review (see, CPL 470.15 [5]), we are satisfied that the verdict is not against the weight of the evidence.
The defendant’s remaining contention is unpreserved for appellate review, and we decline to reach it in the interest of justice. Bracken, J. P., Altman, Krausman and Goldstein, JJ., concur.